DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of clams
Claims 18-20 as amended on 2/06/2021 are pending and under examination in the instant office action.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on Jan 22, 2018.  It is noted, however, that applicant has not filed a certified copy of the CN 201810057792.4 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,543,051 (Harris) and US 8,685,247 (Olson). 
US 5,543,051 (Harris) discloses a method for biological removal of phosphorus (P) from waste waters and disposing a liquid waste effluent which is substantially free of 
In particular, the cited method of US 5,543,051 (Harris) comprises steps (see entire document including abstract and figure 1):
(a) providing a sewage waste water which is “a growth medium including a controlled substrate” such as sewage materials (see abstract; see col.1, line 14) within the broadest reasonable meaning of the claims; 
(b) providing a microbial inoculum in a form of “activated sludge” comprising various bacteria including aerobic, heterotrophic, phosphorus removing microbe Acinetobacter (col. 4, lines 30-35); 
(c) inoculating the growth medium with the microbial inoculum or combining waste water with activated sludge (see abstract);
 (d) growing microbial cells of the activated sludge including the phosphorus removing microbe Acinetobacter under aerobic conditions in tank B that permit the conversion of the waste water materials and producing bacterial mass (sludge bacteria including Acinetobacter; see abstract and col. 4, line 33) and depleted growth medium such as an effluent (item 3 at figure 1) which is depleted in N and P (col. 4, lines 30-35; col. 5, lines 390-42); The cited document explicitly state that level of dissolved oxygen is automatically controlled and adjusted in accordance with known practice (col. 5, lines 26-30).
(e) separating the microbial mass from the depleted growth medium (see stream 4 at figure 1; see col. 4, line 38) by decanting (see abstract);
Acinetobacter) and 2) a liquid waste product substantially free of phosphorus (“treated effluent” 3, see abstract and figure 1); and 
(g) disposing the liquid waste product effluent (streams 3 on all figures) or a disposal of treated waste water (col.1, line 18).
Thus, the cited US 5,543,051 (Harris) teaches the same method as claimed for microbial removal of phosphorus under controlled aerobic conditions expect that it is silent about specific amount of dissolved oxygen during aerobic stage. Nevertheless, the cited document US 5,543,051 (Harris) explicitly states that level of dissolved oxygen is automatically controlled and adjusted in accordance with known practice (col. 5, lines 26-30).
The cited US 8,685,247 (Olson) teaches the use dissolved oxygen in amounts 0.5-2mg/L in aerobic reactors (col. 5, lines 25-29) in the process of microbial removal of nutrients including phosphorus from waste waters (entre document including abstract, col. 6, lines 50-54; col. 9, lines 14-16), wherein the aerobic microbes include Acinetobacter (col. 5, line 12).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to practice method of US 5,543,051 (Harris) for disposing liquid waste substantially free of phosphorus by controlling oxygen level at about 1.5mg/L and more as recited in the pending claims with a reasonable expectation of success in removing nutrients including P from waste waters because the cited document US 5,543,051 (Harris) explicitly teaches that level of dissolved oxygen is 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 18-20, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,543,051 (Harris) and US 8,685,247 (Olson) as applied to claims 18, 20 and 22 above, and further in view of US 10,214,786 (Logan) and US 10,207,941 (Ledwill).
The cited US 5,543,051 (Harris) is relied upon as explained above for the teaching of a method for biological removal of phosphorus (P) from waste waters and disposing a liquid waste effluent which is substantially free of phosphorus (see entire document including abstract and figure 1).
In particular, in the method of US 5,543,051 (Harris) the waste water for P removal with microbes of activated sludge is a sewage waste water.  The cited US 5,543,051 (Harris) is silent about the use of other types of wastes waters and/or waste water materials. 
But it is well known that effluents of palm oil mill and of distilleries (the later would include and/or recognized as distiller’s syrup and vinasse), are treated by activated 
The cited US 10,207,941 (Ledwill) teaches that glycerin enhances process of biological phosphorus removal form waste waters by activated sludge (col.13, lines 4-11; col. 3, lines 15-1; col. 3, lines 1-5; col. 2, lines 1-4 and lines 23-25).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to treat various waste water materials in the method of US 5,543,051 (Harris) with a reasonable expectation of success in removing nutrients including P from waste waters because activated sludge has been known and used for removal of P from various waste waters including effluents of palm oil mill, distilleries effluents and glycerin.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Further with respect to claim 27, the cited above US 10,214,786 (Logan) also teaches the use of pH of about 7 in the method for treating waste waters with activated sludge as intended for microbial removal of nutrients including P (col. 24, line 25) as it is required by the claims. The method of the cited above US 10,214,786 (Logan) also comprises addition of urea (col. 23, lines 42-44) and adjustment of ratio of nutrients such as BOD to nitrogen of about 100:6 (col. 23, lines 4-10) which is substantially similar to the claimed ratio.
prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 18-20, 22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,543,051 (Harris), US 8,685,247 (Olson), US 10,214,786 (Logan) and US 10,207,941 (Ledwill) as applied to claims 18-20, 22 and 27 above, and further in view of EP 2 546 352.
The cited documents US 5,543,051 (Harris), US 8,685,247 (Olson), US 10,214,786 (Logan) and US 10,207,941 (Ledwill) are relied upon as explained above for the disclosure of methods for biological removal of P from various waste waters by various microbes including Acinetobacter. 
The references are silent about specific BOD characteristics of the waste waters used for treatment by activated sludge bacteria.  
But the cited EP 2 546 352 teaches that BOD of palm mill oil effluent (POME) treated by various microbes is about 53-57 g/L (see par. 0190) which falls within the ranges recited in the pending claims 24-25; and that POME can be/is diluted to about 50% (col. 36, line 24) which falls within the ranges as recited in the pending claim 26. The cited EP 2 546 352 also teaches that various microbes including Acinetobacter are used for treatment of waste water from palm oil mills (par. 0102). 
Acinetobacter for treatment of various waste waters including POME with claimed BOD characteristics. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,543,051 (Harris), US 8,685,247 (Olson), US 10,214,786 (Logan), US 10,207,941 (Ledwill) and EP 2 546 352 as applied to claims 18-20, 22 and 24-27 above, and further in view of Liu (Environmental Microbiology, 2001, 3(2),110-122) and US 9,708,200 (Vanotti).
The cited documents, including the cited US 5,543,051 (Harris), are relied upon as explained above for the disclosure of methods for biological removal of P from various waste waters by various microbes including phosphate accumulating bacteria Acinetobacter. 
The references are silent about the use other bacteria of claims 21-23. 

For example: the reference by Liu discloses microbial populations in a biological phosphorus removal process including bacteria such as Lewinella and Flavobacterium (page 113). For example: the cited US 9,708,200 (Vanotti) discloses microbial populations in a biological phosphorus removal process including bacteria such as Comamonas and Thermomonas (col.15, lines 18-20).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use various bacteria for treatment of waste waters with a reasonable expectation of success in removing nutrients including P from the waste waters because the prior art teaches and suggests the use of various activated sludge phosphorus-accumulating bacteria including claimed bacteria. One of skill in the art is free to select bacteria that are known, suggested and available in the prior. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 2/06/2021 have been fully considered but they are not all found persuasive. 

Claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by US 5,543,051 (Harris) has been withdrawn because the cited document does not explicitly discloses concentration of dissolved oxygen 1.5 mg/L and more as recited in the claims.  Nevertheless, the cited document clearly teaches the use of aerobic condition for removal of P from waste sludge (in tank B); and it explicitly state that level of dissolved oxygen is automatically controlled and adjusted in accordance with known practice (col. 5, lines 26-30). 
With regard to claim rejection under 35 USC § 103 Applicants appear to argue that the cited prior art does not teach or recognize the use of aerobic microbes or aerobic process. 
This arguments has not have persuasive grounds because the cited US 5,543,051 (Harris) teaches the use of aerobic condition in tank B in the process of disposing liquid waste substantially free of phosphorus (col.5, lines 40-42) and the use of aerobic phosphorus removing microbe Acinetobacter in the tank B (col. 4, lines 30-40). 
No claims are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
Vera Afremova
April 14, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653